



COURT OF APPEAL FOR ONTARIO

CITATION: Markel
    Insurance Company of Canada v. ING Insurance Company of Canada, 2012
  ONCA 218

DATE: 20120405

DOCKET: C54554 and C54601

Goudge, Sharpe and Blair JJ.A.

DOCKET: C54601

BETWEEN

Markel Insurance Company of Canada

Applicant (Respondent in Appeal)

and

ING Insurance Company of Canada

Respondent (Appellant)

DOCKET: C54554

AND BETWEEN

Federation
    Insurance Company of Canada

Applicant (Appellant)

and

Kingsway
    General Insurance Company

Respondent
    (Respondent in Appeal)

Joseph Lin and Alex Dirlis, for ING Insurance Company of
    Canada

Pamela A. Brownlee, for Markel Insurance Company of
    Canada

Daniel Strigberger, for Federation Insurance Company of
    Canada

Frank A. Benedetto, for Kingsway General Insurance
    Company

Heard: March 15, 2012

On appeal from the order of Justice Edward P. Belobaba of
    the Superior Court of Justice, dated July 12, 2011.

Sharpe
    J.A.:

[1]

On these appeals, we are asked to determine when the limitation period
    begins to run for a loss transfer claim made by one insurer against another
    for indemnification for statutory accident benefits (SABs) paid to an insured.
    Loss transfer claims, brought pursuant to s. 275 of the
Insurance Act
,
    R.S.O. 1990, c I.8, are fault-based claims available as between insurers for
    different classes of vehicles as defined by regulation.

[2]

In
Federation v. Kingsway
, the arbitrator held that the
    limitation period begins to run the day after the insurer seeking
    indemnification makes a demand for loss transfer. In
ING v. Markel
, the
    arbitrator found that the limitation period runs only from the date the second
    insurer definitively refuses to indemnify. The Superior Court Judge, sitting on
    appeal from both arbitral decisions, upheld the approach of the arbitrator in
Federation
    v. Kingsway
and rejected that of the arbitrator in
ING v. Markel.


[3]

For the following reasons, I would dismiss the appeals.

FACTS

Federation v. Kingsway

[4]

On January 24, 2002, a car driven by Pierette Veillette and insured by
    Federation was involved in a collision with a tractor trailer insured by
    Kingsway. Veillette applied for, and began receiving, statutory accident
    benefits from Federation.  Federation asked Kingsway (now known as Jevco) for
    loss transfer, and received payments from Kingsway for some of its loss
    transfer requests. However, Kingsway either partially paid or did not pay five
    of Federations requests submitted between April 2004 and May 2006. On November
    5, 2008, Federation initiated arbitration proceedings against Kingsway.
    Kingsway resisted the claims on the ground that they were barred by the
Limitations
    Act, 2002
, S.O. 2002, c. 24, Sch. B.

Markel v. ING

[5]

On October 10, 2005, a vehicle driven by Kenneth Locey and insured by
    ING was involved in a collision with a tractor trailer insured by Markel. Locey
    applied for, and received, statutory accident benefits from his insurer, ING.
    Beginning on April 27, 2006, ING made a series of requests for loss transfer
    from Markel. Markel was apparently initially non-committal, and then refused to
    pay. ING delivered a Notice of Submission to Arbitrate on September 19, 2008.
    Markel resisted the claims at arbitration, arguing that they were barred by the
Limitations Act, 2002
.

LEGISLATION

The Insurance Act and the Loss Transfer Scheme

[6]

Under s. 268 the
Insurance Act
, insurance companies, known for
    these purposes as first party insurers, must pay SABs to their insureds when
    the insureds are injured in a motor vehicle accident. In certain circumstances,
    defined by regulation, s. 275 allows a first party insurer to claim indemnification
    for the SABs paid to its insured from a second party insurer that has insured
    another vehicle involved in the accident. The claim for indemnification is made
    on the basis of the fault of the second party insurers insured. This
    fault-based loss-transfer obligation arises under the regulations when,
inter
    alia
, the accident involved a heavy commercial vehicle, insured by the
    second party insurer. The loss transfer scheme was introduced as part of the
    no-fault SAB regime to achieve an appropriate balance between the insurers of
    various classes of vehicles in meeting the cost of providing SABs to injured
    motorists.

[7]

The Financial Services Commission of Ontario (FSCO), the body that
    regulates automobile insurance in Ontario, has issued standardized forms and
    procedures for loss transfer claims: Financial Services Commission of Ontario,
    Bulletin, Loss Transfer: Standardized Forms and Procedures, online: <http://www.fsco.gov.on.ca/en/auto/autobulletins/archives/Pages/a-11_94.aspx>.
    The FSCO bulletin states that the first party insurer should notify the second
    party insurer promptly and a standard Notification of Loss Transfer form is
    provided. The FSCO bulletin states that once the Notification has been given,
    the insurers should discuss how the loss transfer process should operate with
    respect to that claim.

[8]

The FSCO bulletin also provides a form for a Request for Indemnification
    which provides full details of the SAB payments and of the extent of the first
    party insurers claim. The Request for Indemnification includes a signed
    declaration from a representative of the first party insurer certifying that
    the amounts claimed are allowable under the loss transfer scheme. The Request
    for Indemnification represents a formal, certified demand for payment by the
    first party insurer. The FSCO bulletin states that the information it provides
    should be sufficient in most cases and that ordinarily the second party
    insurer is not entitled to a complete copy of the accident benefit file.

[9]

With respect to when payments by second party insurers are due, paragraph
    9 of the FSCO bulletin states:


The legislation does not directly address when payments by
      second party insurers are due or the consequences of slow payment. It was
      expected that insurers would act in a business-like manner and pay each request
      for indemnification promptly.

A loss transfer arbitration award addressed the issue (Jevco
      Insurance Company and Royal Insurance Company). Although the arbitration award
      is not binding on other parties, it is persuasive. The arbitration decision
      recognized the power of an arbitrator to award interest in respect of an
      arbitration proceeding. The Arbitrator was of the opinion that interest begins
      to run in relation to loss transfer from the time that a request for indemnification
      is made.


[10]

Where the
    two insurers cannot agree on a loss transfer claim, s. 275(4) provides for
    arbitration proceedings:


If the
      insurers are unable to agree with respect to indemnification under this
      section, the dispute shall be resolved through arbitration under the
Arbitrations
        Act
.


Limitations Act, 2002

[11]

Under the
Limitations
    Act, 1990
, R.S.O. 1990, c. L.15, the six-year limitations period for
    seeking loss transfer began each time a first party insurer made a statutory
    accident payment to its insured for which it could be entitled to loss
    transfer:
State Farm Mutual Automobile Insurance Co. v. Dominion of Canada
    General Insurance Co.
(2005), 79 O.R. (3d) 78. (C.A.). However, the
Limitations
    Act
, 2002 has made fundamental changes. It is common ground on these
    appeals that the
Limitations Act, 2002
applies to loss transfer claims
    and under the new legislation, the limitation period does not run from the date
    the SAB payments are made.

[12]

The
Limitations
    Act
, 2002, s. 4 prescribes a limitation period of two years from the date
    a claim is discovered unless some other period is specifically prescribed. A
    claim is defined in s. 1 as a claim to remedy an injury, loss or damage that
    occurred as a result of an act or omission.

[13]

All
    parties agree that the limitation period for loss-transfer claims is two years
    and that the date the two-year limitation period starts to run on the day the
    claim was discovered by the first party insurer, a question to be determined
    under s. 5 of the 2002 Act:


5.
      (1) A claim is discovered on the earlier of,

(a) the day on which the person with the claim first
      knew,


(i) that the injury, loss or damage had occurred,

(ii) that the injury, loss or damage was caused by
        or contributed to by an act or omission,

(iii) that the act or omission was that of the
        person against whom the claim is made, and

(iv) that, having regard to the nature of the
        injury, loss or damage, a proceeding would be an appropriate means to seek to
        remedy it; and


(b) the day on which a reasonable person with the
      abilities and in the circumstances of the person with the claim first ought to
      have known of the matters referred to in clause (a).


DECISIONS UNDER APPEAL

Federation v. Kingsway

[14]

The
    arbitrator concluded that under the Limitations Act, 2002, the two-year
    limitation period applies to loss-transfer claims and that the two-year period
    begins the day after the first party insurer makes a loss-transfer request. He
    therefore dismissed Federarations claims for indemnification as
    statute-barred.

[15]

The
    arbitrator found that a claim for indemnity is a claim to remedy a loss under
    s. 1 and that a loss is sustained each time a Request for Indemnification is
    submitted. The arbitrator reasoned that a first party insurer could not
    discover that it had suffered a loss due to the second party insurers
    omission, or that arbitration was appropriate, until it had requested
    indemnification. He concluded, however, that the limitation period begins the
    day after the first party insurer requests loss transfer, rather than when the
    second party insurer denies it. He reasoned that as soon as the request is
    made, the second party insurer has immediately made an omission by not paying
    the claim. Moreover, he concluded that this interpretation balances the first
    party insurers right to seek indemnification with the second party insurers
    need for certainty.

[16]

Finally,
    the arbitrator followed the reasoning of
State Farm Mutual Automobile
    Insurance Co.
in concluding
that the two year limitation period is a rolling period: because the first
    party insurer sustains a loss each time it submits a Request for Indemnification
    to a second party insurer, a separate limitations period applies to each loss
    transfer claim. As more than two years had elapsed before arbitration
    proceedings were initiated for each of the five requests for indemnification,
    the arbitrator ruled that they were barred by the
Limitations Act, 2002
.

ING v. Markel

[17]

The
    arbitrator refused to follow the decision in the
Federation v. Kingsway
arbitration. He concluded that the limitation period commences only when the
    second party insurer denies a loss-transfer request. The arbitrator interpreted
    the requirement of
Limitations Act, 2002
, s. 5(1)(a)(iv) that a
    claimant know that a proceeding would be an appropriate means in the light of
    s. 275(4) of the
Insurance Act
, providing that if the insurers are
    unable to agree, the dispute is to be resolved by arbitration. He reasoned
    that whether arbitration is appropriate had to be determined on the basis of
    the tenor of the communications between the parties. He considered the course
    of dealing between the two insurers and concluded that they had not failed to
    agree on INGs requests for indemnification more than two years before the
    initiation of arbitration. He concluded, accordingly, that the claims advanced
    by ING against Markel were not statute-barred.

The Superior Court

[18]

On appeal,
    the Superior Court judge observed that while there was much to be said in
    favour of both arbitral decisions, he endorsed conclusion reached in
Federation
    v. Kingsway
that loss-transfer claims are subject to a limitation period
    that commences one day after the receipt of the loss transfer request.

ISSUE

[19]

When does
    the first party insurer discover a claim loss transfer claim against the
    second party insurer within the meaning of s. 5 of the Limitations Act, 2002?

ANALYSIS

[20]

The
    parties agree that the
Limitations Act, 2002
applies to loss-transfer
    claims. The Act

precludes legal proceedings to pursue a legal right
    more that two years after the claim to the legal right was discovered. This
    replaces the earlier legislation which, as a general rule, precluded legal
    steps initiated more than six years after the cause of action arose.

[21]

For ease
    of reference, I repeat here the four requirements specified in
Limitations
    Act, 2002
, s. 5(1)(a) defining when a claim is discovered. The party
    asserting the claim must know:


(iv)

that the injury, loss or damage had occurred,

(ii) that the injury, loss or damage was caused by or
      contributed to by an act or omission,

(iii) that the act or omission was that of the person
      against whom the claim is made, and

(iv) that, having regard to the nature of the injury,
      loss or damage, a proceeding would be an appropriate means to seek to remedy
      it;


[22]

I would
    observe at the outset that there is a certain element of artificiality in use
    of the word discovered in the context of these cases. A first party insurer
    will be fully aware of the claim for loss transfer well before it can be said
    that he or she has
discovered
the claim within the meaning of s.
    5(1). That said, it is clear that the limitation period must be determined by
    interpreting discovered as defined by the Act.

[23]

The
    contentious issues arise under subparagraphs (ii), (iii) and (iv). I turn first
    to subparagraphs (ii) and (iii) which, in the present context, pose this
    question: when does the first party insurer know that there is a loss caused
    by an omission of the second party insurer?

[24]

Items (ii)
    and (iii) require that the second party insurer must have done or omitted to do
    something that can be said to have caused a loss. The second party insurer
    cannot be said to have omitted to indemnify if there was no request for
    indemnification. It follows that items (ii) and (iii) cannot be satisfied until
    the first party insurer has asserted the loss transfer claim against the second
    party insurer to trigger a legally enforceable claim or obligation.

[25]

Once the
    loss transfer claim has been asserted, when does the first party insurer know
    that second party insurers omission to pay the claim caused a loss to the first
    party insurer?

[26]

Once a
    legally valid (i.e., apart from any issue as to limitations) claim is asserted
    by the first party insurers Request for Indemnification, the second party
    insurer is under a legal obligation to satisfy it. All the facts are present to
    trigger the legal obligation of the part of the second party insurer to
    indemnify the first party insurer for the loss. The situation has crystallized
    into complete and valid legal claim that is immediately enforceable against the
    second party insurer. There is nothing more that must happen to create the
    legal obligation of the second party insurer to pay the claim.

[27]

In my
    view, it must follow that the first party insurer suffers a loss from the
    moment the second party insurer can be said to have failed to satisfy its legal
    obligation to satisfy the loss transfer claim. I agree with the arbitrator in
Federation
    v. Kingsway
that the first party insurer suffers a loss caused by the second
    party insurers omission in failing to satisfy the claim the day after the
    Request for Indemnification is made.

[28]

I cannot
    agree with the proposition that no loss is suffered until the second party
    insurer unequivocally denies the claim. That argument ignores the fact that once
    a valid request is made, the first party insurer is legally entitled to be
    indemnified and therefore suffers a loss each day it is out of pocket for the SABS
    paid to its insured. I note here that this conclusion is supported by the passage
    I have quoted at para. 9 from the FSCO bulletin for loss-transfer claims
    stating that loss-transfer claims are to be paid promptly upon receipt of a
    Request for Indemnification and that the relevant arbitral jurisprudence holds
    that where a first party insurer is successful in establishing a loss transfer
    claim, interest is payable from the date the claim was asserted.

[29]

I now turn
    to subparagraph (iv): when would it be appropriate to bring a proceeding to
    remedy the loss? This requires me also to consider s. 275(4) of the
Insurance
    Act
, providing that [i]f the insurers are unable to agreethe dispute
    shall be resolved through arbitration

[30]

I do not accept
    that the effect of s. 275(4) is to establish that a failure to agree is a
    condition precedent to the commencement of arbitral proceedings. In my view, s.
    275(4) does nothing more that stipulate that any disputes that cannot be
    otherwise resolved by the parties are to be resolved by arbitration rather than
    by litigation. Section 275(4) says: if you cannot agree, your claim is to be
    resolved by arbitration. It does not say: you must be able to demonstrate a
    failure to agree or a clear denial of your claim by the other insurer in order
    to commence an arbitration.

[31]

I accept
    that the loss-transfer regime assumes that virtually all claims can and should
    be resolved by agreement. I accept as well that as a practical matter, insurers
    should be encouraged to discuss and negotiate claims. Moreover, as a practical
    matter, no insurer would proceed with arbitration unless it was apparent that
    an acceptable agreement could not be reached by negotiation. But that does not
    mean that as a matter of law, an insurer must be able to demonstrate a failure
    to agree or clear denial of the claim by the other insurer as a condition
    precedent to commencing a proceeding to enforce a claim for indemnification.

[32]

In support
    of the condition precedent interpretation, we were referred to
York Fire
    & Casualty Insurance Co. v. Co-operators
, [1999] O.J. No. 4172 (S.C.)
    at para. 19 where Somers J. stated:


I regard sub-section 4 of section 275 of the
Insurance Act
as a condition precedent to an arbitration actually being commenced. The right
      of the insurer to an arbitration to determine the amount of loss transfer
      payments does not arise until there has been disagreement between it and the
      third party insurers. The right to reimbursement, however, arises immediately
      upon payment by it to its insured.


[33]

The
    statement that s. 275(4) makes disagreement a condition precedent is at best
obiter
and, in my respectful opinion, inconsistent with the result reached. The case
    held that under the
Limitations Act, 1990
the limitation period began
    to run from the date of payment of the SAB benefits to the insured. I find it
    difficult to see how the limitation period could start to run before the
    claimant would be entitled to initiate the proceedings mandated by law to
    enforce the claim. Accordingly, I do not consider this decision to stand as
    authority for the proposition that a demonstrated disagreement is a condition
    precedent to the commencement of arbitration.

[34]

This
    brings me to the question of when it would be appropriate to bring a
    proceeding within the meaning of s. 5(1)(a)(iv) of the
Limitations Act
.
    Here as well, I fully accept that parties should be discouraged from rushing to
    litigation or arbitration and encouraged to discuss and negotiate claims. In my
    view, when s. 5(1)(a)(iv) states that a claim is discovered only when having
    regard to the nature of the injury, loss or damage, a proceeding would be an
    appropriate means to seek to remedy it, the word appropriate must mean
legally
    appropriate
. To give appropriate an evaluative gloss, allowing a party
    to delay the commencement of proceedings for some tactical or other reason
    beyond two years from the date the claim is fully ripened and requiring the
    court to assess to tone and tenor of communications in search of a clear denial
    would, in my opinion, inject an unacceptable element of uncertainty into the
    law of limitation of actions.

[35]

In my
    view, the decision of this court in
Hare v. Hare
(2006), 83 O.R. (3d)
    766 is of limited assistance in deciding the present appeals. The issue posed
    in that case was whether the limitation period runs on a claim based on a
    demand promissory note from the date the note is delivered or from the date of
    the demand. Gillese J.A., for the majority, held that the
Limitations Act
,
    2002 did not alter the well-established rule under the prior legislation that
    the limitation period runs from the date of delivery. Juriansz J.A., dissenting,
    held that the 2002 Act changed that law such that the limitation period only
    runs from the date a demand is made. The legislature subsequently amended the
    2002 Act by adding s. 5(3), explicitly providing that the day on which injury,
    loss or damage occurs in relation to a demand obligation is the first day on
    which there is a failure to perform the obligation, once a demand for the
    performance is made.

[36]

The
    conflicting views of the majority and dissent in
Hare v. Hare
do not
    assist us here as it is common ground that the earliest time the limitation
    period can start to run is the date the first party insurer demands
    indemnification from the second-party insurer. I would point out, however, that
    although we are not dealing with a demand obligation within the meaning of s.
    5(3), we are dealing with an obligation that is triggered by a demand and that the
    interpretation I suggest is consistent with that imposed by the legislature for
    demand obligations.

DISPOSITION

[37]

I
    conclude, accordingly, that the appeals should be dismissed. The parties have
    agreed that this is not a case for costs.

Robert J. Sharpe J.A.

I agree S.T. Goudge
    J.A.

I agree R.A. Blair
    J.A.

Released: April 05, 2012


